Citation Nr: 0833220	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  04-09 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right knee strain.  

2.  Entitlement to an initial rating in excess of 10 percent 
for left knee strain.  

3. Entitlement to an initial rating in excess of 10 percent 
for left acromioclavicular (AC) joint arthrosis with shoulder 
strain.  

4.  Entitlement to an initial compensable rating for status 
post left index finger fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to February 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
San Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In October 2006, the Board remanded the claims for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The competent and probative evidence of record shows that 
the veteran's service-connected right knee strain is 
manifested by subjective complaints of pain and slight 
limitation of motion, with moderate instability; x-ray 
findings show right knee arthritis.

2. The competent and probative evidence of record shows that 
the veteran's service-connected left knee strain is 
manifested by subjective complaints of pain and slight 
limitation of motion.   

3.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected left 
shoulder disability is manifested by complaints of pain and 
some limitation of movement, but is not shown to have 
limitation of motion at the shoulder level, nor is there an 
ankylosis or impairment of the humerus, clavicle, or scapula.  

4.  The veteran's status post left index finger fracture is 
not shown to be manifested by ankylosis or limited such that 
there is a gap of 1 inch (2.5 cm.) or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible or extension 
limited by more than 30 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for right knee strain, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2007).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for left knee strain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2007).

3.  The criteria for entitlement to a separate 20 percent 
evaluation for right knee instability have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2007).  

4.  The criteria for an initial evaluation in excess of 10 
percent for left acromioclavicular (AC) joint arthrosis with 
shoulder strain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5201 (2007).  

5.  The criteria for an initial compensable evaluation for 
status post left index finger fracture have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.71a, Diagnostic Code 5229 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claims arise from his disagreement with the 
initial evaluations following the grant of service connection 
for his claims.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, VA obtained the veteran's service 
treatment records and private treatment records.  The veteran 
was also provided VA examinations in connection with his 
claims.  The Board finds that no additional assistance is 
required to fulfill VA's duty to assist. Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II.  Decision  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.  

In this case, the veteran is contesting the disability 
evaluations that were assigned following the grant of service 
connection for the disabilities.  This matter is therefore to 
be distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The Court has observed that in the 
latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-27.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.  

A.  Right and Left Knee Strain

The veteran contends that is service-connected right and left 
knee strains are worse than the current evaluations 
contemplate.  In the March 2003 rating decision, the RO 
granted service connection for the right and left knee 
strain, and assigned each knee a 10 percent evaluation under 
Diagnostic Code 5260, effective March 1, 2003.  

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A noncompensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  Finally, a 30 percent rating applies 
where flexion is limited to 15 degrees.  

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.  

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, 
Plate II (2007).

In the present case, a November 2002 VA examination revealed 
right and left knee flexion to 130 degrees with pain and 
extension to 0 degrees with pain.  His range of motion was 
noted as not being limited by fatigue, weakness, lack of 
endurance, or incoordination.  An April 2007 private initial 
orthopaedic consultation report revealed flexion to 110 
degrees and full extension for the left knee, and a follow-up 
June 2007 private initial orthopaedic consultation report for 
the right knee reflected flexion to 120 degrees and full 
extension.  Range of motion testing in June 2007 for a 
private physical therapy evaluation noted right knee 
extension to 12 degrees and flexion to 160 degrees.  
Subsequent VA examination in May 2008 revealed full range of 
motion with full extension and flexion of 0 to 135 degrees.  
The examiner noted that the range of motion for both knees 
was limited by pain, but was not limited by weakness, 
fatigability, lack of endurance following repetitive use, or 
flares.  

The range of motion findings detailed above do not support a 
higher evaluation for either flexion or extension of the 
right or left knee.  In reaching this conclusion, the Board 
has appropriately considered additional limitation of 
function due to factors such as pain, weakness, 
incoordination, and fatigability.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In 
this case, it is recognized that the veteran experienced 
increased pain with repetitive use of the right and left knee 
during the November 2002 VA examination.  Similarly, private 
treatment records from February 2007 to June 2007 note 
continuing complaints of right knee pain affecting his range 
of motion, and during the May 2008 VA examination, the 
veteran indicated that his pain in both knees averages about 
an 8 out of 10 in terms of intensity.  

The Board notes that although the veteran's right knee 
extension was limited to 12 degrees in June 2007, this 
appears to have been only an isolated manifestation of such 
symptomatology, as the medical records before and after 
reflect full extension.  Overall, while acknowledging some 
additional limitation of knee function primarily as a result 
of pain, the Board does not find that the veteran's 
disability picture most nearly approximates a higher 
evaluation under either Diagnostic Code 5260 or 5261 for any 
portion of the rating period on appeal.  Indeed, the VA 
examiner in November 2002 noted that the range of motion of 
the veteran's knee was limited by pain, but not by fatigue, 
weakness, lack of endurance of incoordination.  Furthermore, 
the May 2008 examiner opined that the range of motion for the 
bilateral knees was not limited by pain, weakness, 
fatigability, lack of endurance following repetitive use, or 
flares.  The Board also notes that even with the pain, the 
veteran performed all range of motion testing.  While pain is 
established, there is, however, no objective evidence to show 
that such pain caused additional functional limitation to 
such extent as to warrant a higher rating for both knees.  

The Board has also considered whether the veteran is entitled 
to higher ratings for both knees under any alternate 
diagnostic code.  However, as the evidence fails to establish 
ankylosis, Diagnostic Code 5256 is not for application.  
Similarly, as the evidence fails to demonstrate impairment of 
the tibia or fibula, a higher rating is not possible under 
Diagnostic Code 5262.  Finally, as there is no showing of 
genu recurvatum, Diagnostic Code 5263 is inapplicable.  

In considering separate ratings, the Board acknowledges 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held 
that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  As such, if the evidence of record 
reflects compensable loss of both flexion and extension of 
the right leg, the veteran would be entitled to the combined 
evaluation under Diagnostic Codes 5260 and 5261, per the 
combined ratings table in 38 C.F.R. § 4.25.  However, as 
already discussed, the medical findings do not establish loss 
of flexion or extension to a compensable degree, and as such, 
separate evaluations for limited flexion and extension of the 
right knee are not applicable here.  Again, additional 
limitation of function was considered in arriving at this 
conclusion.  

Further regarding the question of entitlement to separate 
evaluations, the Board calls attention to the provisions of 
VA General Counsel opinion 23-97 (VAOPGCPREC 23-97).  That 
opinion provides that a claimant who has arthritis and 
instability of the knee may, in some circumstances, be rated 
separately under Diagnostic Codes 5003 and 5257.  See also 
VAOPGCPREC 9-98.

In the present case, the evidence includes x-ray evidence of 
right knee arthritis.  Moreover, the May 2008 VA examiner 
reported evidence of lateral instability that is "moderate" 
in severity.  Given the above findings, the evidence supports 
a finding of right knee instability.  Accordingly, assignment 
of a separate 20 percent evaluation under Diagnostic Code 
5257 is appropriate here.  The evidence fails to show more 
than moderate recurrent subluxation or lateral instability, 
precluding a rating in excess of 20 percent.  In so finding, 
it is noted that factors of functional limitation are not for 
consideration in evaluating a knee disability under 
Diagnostic Code 5257, because such code section is not 
predicated on loss of range of motion.  See Johnson v. Brown, 
9 Vet. App. 7 (1996).

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record, the Board 
finds that, at no time since service connection has been in 
effect has his cervical spine disability been more disabling 
than as currently rated.  

In conclusion, the evidence reveals that the veteran's right 
and left knee strains, do not most nearly approximate the 
criteria for a 20 percent evaluation under 5260, nor are 
there any alternate diagnostic codes that afford higher 
ratings.  However, a separate 20 percent evaluation is 
warranted for instability of the right knee.  The Board notes 
that in reaching these conclusions, the benefit of the doubt 
doctrine has been applied where appropriate.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Left Acromioclavicular (AC) Joint Arthrosis with Shoulder 
Strain

By way of procedural background, service connection for left 
AC joint arthrosis with shoulder strain was granted in a 
March 2003 rating decision.  The RO assigned a 10 percent 
evaluation under Diagnostic Codes 5010-5201.  The RO assigned 
the current evaluation based on objective evidence of painful 
and limited motion of the left shoulder in flexion and 
abduction.  Since service, the veteran asserts that he has 
endured continuing pain in his left shoulder and a higher 
rating in excess of 10 percent is warranted.  

As previously stated, the veteran's left shoulder disability 
has been rated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5201.  

Arthritis due to trauma is rated as degenerative arthritis. 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).  

Diagnostic Code 5201 provides that limitation of motion of 
the arm at the shoulder level is rated 20 percent for the 
major shoulder and 20 percent for the minor shoulder; 
limitation of motion of the arm midway between the side and 
shoulder level is rated as 30 percent for the major shoulder 
and 20 percent for the minor shoulder; limitation of motion 
of the arm to 25 degrees from the side is rated as 40 percent 
for the major shoulder and 30 percent for the minor shoulder.  
38 C.F.R. § 4.71a.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69.  In this case, the 
evidence shows that the veteran is right-handed.  
Consequently, for rating purposes, the left shoulder is the 
minor extremity.  

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 
90 degrees, and internal rotation from 0 degrees to 90 
degrees.  See 38 C.F.R. § 4.71, Plate I.   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support a rating in 
excess of 10 percent for the veteran's left shoulder 
disability under Diagnostic Code 5201.  For the veteran to be 
entitled to a 20 percent rating, at a minimum, the evidence 
would have to show limitation of motion of the arm at 
shoulder level, which is essentially 90 degrees of abduction.  
However, the veteran was able to abduct his left arm to 150 
degrees during the November 2002 VA examination and to 160 
degrees during the more recent May 2008 VA examination.  
Thus, the Board finds there is no basis to grant a 20 percent 
rating for this disability under Diagnostic Code 5201.  

The Board has considered whether, due to additional 
limitation of motion due to pain, swelling, weakness, or 
excess fatigability, the veteran's disability picture most 
nearly approximates the next-higher 20 percent evaluation 
under Diagnostic Code 5201.  See 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this 
regard, the Board notes the veteran's continuing complaints 
of painful motion of his left shoulder, but the November 2002 
VA examiner concluded that the veteran's range of motion was 
limited by pain, and not by fatigue, weakness, lack of 
endurance, or incoordination.  Also, the May 2008 VA examiner 
opined that the veteran's left shoulder range of motion was 
not limited by pain, weakness, fatigability, lack of 
endurance following repetitive use, or flares.  Thus, the 
Board finds that any functional impact of pain associated 
with the veteran's service-connected left shoulder disability 
has already been contemplated in the 10 percent assigned 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.

The Board notes that the veteran was diagnosed with left 
shoulder acromioclavicular arthritis as noted in the May 2008 
VA examination report.  However, the record is void of the 
involvement of 2 or more major joints or 2 or more minor 
joints with incapacitating exacerbations.  In fact, none of 
the records reflect incapacitating episodes, and the veteran 
denied having any incapacitating events during the May 2008 
VA examination.  As such, a 20 percent rating under 
Diagnostic Code 5010 is not warranted.  

The Board has also further considered evaluation of the 
veteran's left shoulder disability under all other 
potentially appropriate diagnostic codes.  In this case, the 
veteran's left shoulder does not have ankylosis as the 
veteran demonstrated movement of his left shoulder in all 
planes of excursion during the November 2002 and May 2008 VA 
examinations.  Additionally, the record is void of any 
impairment of the humerus, clavicle, or scapula.  Thus, 
Diagnostic Codes 5200, 5202, and 5203 are not for application 
in this case and do not provide a higher evaluation for the 
veteran's service-connected left shoulder disability.  

The Board notes the veteran does not more nearly exhibit the 
symptoms to warrant the next higher evaluation, and any 
worsening or increase in severity throughout the pendency of 
this appeal remains contemplated by the 10 percent rating now 
in effect.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran is competent to report his symptoms.  The Board 
does not doubt the sincerity in the veteran's belief that his 
disability is worse than the 10 percent evaluation; however, 
the objective medical evidence does not support the 
contention for a higher evaluation.  The Board finds that the 
preponderance of the evidence is against the claim for an 
initial rating in excess of 10 percent for left 
acromioclavicular joint arthrosis, and the benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. App. 
at 55.

C.  Status Post Left Index Finger Fracture

The veteran is currently assigned a noncompensable rating for 
status post left index finger fracture pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5229 (2007).  

Diagnostic Code 5229 indicates that a noncompensable rating 
is warranted for limitation of motion of either index or long 
finger if there is a gap of less than one inch (2.5 
centimeters) between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, and extension is limited by no more than 30 
degrees.  A 10 percent rating is warranted for limitation of 
motion of either index or long finger if there is a gap of 
one inch or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or with extension limited by more than 30 
degrees.  

As previously stated, the evidence shows that the veteran is 
right-handed, and thus the ratings for the minor arm are 
applicable in this case.  

The Board concludes that, given the general lack of 
significant clinical findings, the level of disability 
required for a compensable rating under Diagnostic Code 5229 
is not present.  The VA examination in November 2002 showed 
that the distance near the tips of the fingers approximating 
to the medial transverse folds of the palms was 0 inches 
bilaterally with no other significant symptomatology.  
Additionally, extension is not limited by 30 degrees as range 
of motion testing during the May 2008 VA examination revealed 
full extension of the metatarsophalangeal (MP), distal 
interphalangeal (DIP), and proximal interphalangeal (PIP) 
joints.  Although he complained of some numbness in the left 
index finger, there was no indication of limitation of motion 
of any other digits or of interference with the overall 
functioning of the hand.  Thus no more than a noncompensable 
rating is warranted.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), but finds that the 
disability picture for the service-connected left index 
finger fracture does not nearly approximate the criteria for 
a compensable rating.  Though the veteran reported 
experiencing pain and having difficulty with gripping, 
grasping, pushing and pulling, both VA examiners stated that 
the veteran's range of motion was not limited by pain, 
fatigue, weakness, lack of endurance, or incoordination.  
Therefore, the Board concludes that the overall disability 
picture presented warrants no more than a noncompensable 
evaluation under Diagnostic Code 5229.  The Board also finds 
that no other diagnostic code pertaining to the index finger 
affords the veteran a compensable evaluation.  To that end, 
in the absence of ankylosis, Diagnostic Code 5225 is not for 
application.  38 C.F.R. § 4.71 (2007).

The Board notes that the veteran is appealing the initial 
assignment of an evaluation following the grant of service 
connection for left index finger fracture, and that in such 
cases, the Board must consider whether staged ratings should 
be assigned based upon the facts found.  See Fenderson, 12 
Vet. App. 119.  In this case, there is no evidence that there 
have been changes in the veteran's medical status regarding 
his left index finger disability.  Therefore, his overall 
disability has not changed and a uniform rating is warranted.  

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to a compensable 
evaluation for his left index finger fracture, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
right knee strain is denied.  

Entitlement to an initial rating in excess of 10 percent for 
left knee strain is denied.  

A separate 20 percent evaluation for right knee instability 
is granted, subject to governing criteria applicable to the 
payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for 
left acromioclavicular joint arthrosis is denied.  

Entitlement to an initial compensable rating for status post 
left index finger fracture is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


